Mr. Presiding Justice Boggs delivered the opinion of the court. 2. Vendor and purchaser—what is binding contract for resale of land for purchaser. A contract between representatives of the vendor of land and the purchaser after the execution of the contract of purchase, in which such representatives agree to use their best efforts to resell the land within a certain period, such purchaser to share in the profits, if any, and failing in their efforts to sell within such period to take the land off the purchaser’s hands, to refund the portion of the purchase price represented by a mortgage given by the purchaser to the vendor, and to assume his- obligations under the contract with the vendor, constitutes a valid and binding contract. 3. Vendor and purchaser—when release of vendor from contract for resale of land shown. On a bill for specific performance, evidence held sufficient to sustain the chancellor’s findings that complainant had released and discharged defendants from all obligation under a contract wherein they agreed to resell certain land for complainant within a specified time, and failing in that to take the land off his hands and to assume his obligations, after reimbursing him to the extent of the security given by him for the purchase price. 4. Evidence, § 364*—-what may be shown by parol. A release or discharge from an obligation under a contract to sell land may be shown by parol.